Citation Nr: 1756964	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a vision/eye disability, to include myopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marines from April 1989 to August 1992, including service in Southwest Asia, and his decorations include the Combat Action Ribbon.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that, in pertinent part, reconsidered a previously denied claim and confirmed the denial of service connection for myopia. 

In May 2014, the Veteran testified during a Board hearing at the local RO before the undersigned Veteran Law Judge.  In November 2014, the Board remanded the matter for additional development.

In December 2016, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims ("Court").  In an August 2017 Order, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's December 2016  decision to the extent that it denied service connection for blurred vision on a direct basis.  The portion of the decision that denied service connection for blurred vision as a qualifying chronic disability under 38 C.F.R. § 3.317 remained undisturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the January 2008 and January 2016 VA examinations addressing the etiology of the Veteran's vision/eye disorder were inadequate as the examiners failed to address all of the theories advanced in support of the claim, consider all of the relevant medical evidence of record and provide sufficient rationale for their findings.  As such, the JMR directed the Board to obtain a new VA examination.  In turn, this case must be returned to the AOJ for compliance with the JMR.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA eye examination to address the etiology of all eye disorders.   The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  
All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After reviewing the record, the clinician should respond to the following:

a) Clearly delineate all eye/vision disorders.

b) With respect to any diagnosed acquired vision/eye disorder that is not considered a refractive error, whether it is at least as likely as not (50 percent probability or greater) that such disorder manifested during service or is otherwise related to any incident of service.

 c) With respect to any diagnosed refractive error, including myopia, whether it is at least as likely as not (50 percent probability or greater) that any such disorder has been aggravated beyond its natural progression or subject to a superimposed disease due to the Veteran's active service.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering any opinion, the examiner should specifically consider the Veteran's lay statements and hearing testimony, to specifically include the in-service centipede bite to the eye while stationed in Hawaii and the head injury resulting in two days of bed rest; January 1990 and March 1992 in-service incidents of conjunctivitis and eye irritation; the May 1992 record documenting that the Veteran hit his forehead on the ground; submitted internet publications concerning a relationship between visual changes and brain injury; and the Veteran's potentially "extended near work" as a rifleman in light of the January 2008 VA opinion.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




